Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the claim recites “encoding location data in the vehicle location event data to a proximity, the encoding comprising geohashing the latitude and longitude for each event to a proximity for each event”. The limitation is indefinite. In particular, “encoding location data in the vehicle location event data to a proximity” and “geohashing the latitude and longitude for each event to a proximity for each event”. It is unclear what is meant by “a proximity”. The examiner note that “proximity” will be interpreted as a region or area.
	
	Regarding claims 2-26, the claims are rejected due to their dependence on rejected independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-13, 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US20150278277A1) in view of Fields (US20170132951A1).

In regards to claim 1, Agrawal teaches a system comprising a memory including program instructions and a processor configured to execute the instructions for the method (Agrawal: Fig. 2), the method comprising:
encoding location data in the vehicle location event data to a proximity, the encoding comprising geohashing the latitude and longitude for each event to a proximity for each event (Agrawal: Fig. 3; Para 15 “The tracking data from each source for each particular entity being tracked is typically a stream of location-time data items associated with an identifier of the particular entity assigned by the source. The tracking reconciliation system processes each stream of location-time data items for the particular entity to generate a track signature”; Para 26 “the quantization module 202 uses a variation of Geohash technique when configuring a two-dimensional spatial region of a space-time region. The Geohash technique provides arbitrary precision and the possibility of gradually removing characters from the end of the code with a .
Yet Agrawal do not teach ingesting vehicle event data comprising time and latitude and longitude.
However, in the same field of endeavor, Fields teaches ingesting vehicle event data comprising time and latitude and longitude (Fields: Para 177 “Performance indicators may be a series of measurements of conditions or characteristics pertaining to driver performance. Accordingly, sensors 61 (e.g., the front image capture device 621, back image capture device 627, and/or accelerometer array 629) may be used to measure these conditions and characteristics. Such measurements may be logged periodically (e.g., every millisecond, every second, etc.) or may be logged conditionally on the occurrence of an event (e.g., a force of a magnitude above a certain threshold is detected) and stored in data storage 663 as a performance indicator log. Such performance indicator logs may also include a timestamp to note the time of the measurement and/or a location stamp to note the GPS coordinates of the measurement”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Agrawal with the feature of ingesting vehicle event data comprising time and latitude and longitude disclosed by Fields. One would be motivated to do so for the benefit of “data collected from one or more sensors utilized to track a driver and/or the vehicle operated by the driver” (Fields: Para 4).

claim 2, the combination of Agrawal and Fields teaches the system of claim 1, and Fields further teaches the vehicle event data comprises an event of interest included in or derived from the vehicle event data (Fields: Para 177 “Performance indicators may be a series of measurements of conditions or characteristics pertaining to driver performance. Accordingly, sensors 61 (e.g., the front image capture device 621, back image capture device 627, and/or accelerometer array 629) may be used to measure these conditions and characteristics. Such measurements may be logged periodically (e.g., every millisecond, every second, etc.) or may be logged conditionally on the occurrence of an event (e.g., a force of a magnitude above a certain threshold is detected) and stored in data storage 663 as a performance indicator log. Such performance indicator logs may also include a timestamp to note the time of the measurement and/or a location stamp to note the GPS coordinates of the measurement”).

In regards to claim 3, the combination of Agrawal and Fields teaches the system of claim 2, and Fields further teaches the event of interest includes a harsh brake, a harsh deceleration, and a harsh acceleration (Fields: Para 193 “Secondary performance indicators may include gaze fixation, lane deviation and/or centering, time-to-collision metrics, hard braking events, hard acceleration events, and/or vehicle swerving”; Para 213 “With the accelerometer logs, vehicle braking or deceleration may be monitored by noting deceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 926). If the force measured by the accelerometer array 629 indicates that the brakes of the vehicle 321 have been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 928), the client application 669 may make a hard brake log with a timestamp and/or location stamp (block 930)”; Para 215 “With the accelerometer logs, vehicle acceleration may be monitored by noting acceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 932). If the force measured by the accelerometer array 629 indicates that the accelerator of the vehicle 321 has been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 934), the client application 669 may make a sharp acceleration log with a timestamp and/or location stamp (block 936)”).

In regards to claim 4, the combination of Agrawal and Fields teaches the system of claim 3, and Fields further teaches the harsh brake is defined as a deceleration in a predetermined period of time (Fields: Para 213 “With the accelerometer logs, vehicle braking or deceleration may be monitored by noting deceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 926). If the force measured by the accelerometer array 629 indicates that the brakes of the vehicle 321 have been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 928), the client application 669 may make a hard brake log with a timestamp and/or location stamp (block 930)”), and wherein the harsh acceleration is defined as an acceleration in another predetermined period of time(Fields: Para 215 “With the accelerometer logs, vehicle acceleration may be monitored by noting acceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 932). If the force measured by the accelerometer array 629 indicates that the accelerator of the vehicle 321 has been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 934), the client application 669 may make a sharp acceleration log with a timestamp and/or location stamp (block 936)”).

claim 5, the combination of Agrawal and Fields teaches the system of claim 1, and Agrawal further teaches the processor is configured to execute the instructions for the method further comprising prior to encoding the location data in the event data to a proximity(Agrawal: Para 26 “the quantization module 202 uses a variation of Geohash technique when configuring a two-dimensional spatial region of a space-time region. The Geohash technique provides arbitrary precision and the possibility of gradually removing characters from the end of the code with a gradual loss of precision. As known, a conventional Geohash uses 5-bit characters, which results in a step size that increases by a factor of 4 or 8 and therefore a coarse grid. In an embodiment, the quantization module 202 uses a variation of the Geohash technique with a single bit character. Single bit characters produce a step size that increases by a factor of 2 at each step, resulting in a finer grid”) while Fields teaches validating the vehicle event data (Fields: Para 221 “the report(s) or GUI(s) generated may include a recitation of important events that occurred during the driving session such as braking, acceleration, and/or swerving with forces exceeding a safety threshold (e.g., a hard brake at the intersection of Clark St. and Division St., a hard right turn at the intersections of LaSalle St. and Ohio St., etc.) with a timestamp and/or location stamp”; i.e. the report encompasses validating the vehicle event data as the events is tallied and reported).

In regards to claim 6, the combination of Agrawal and Fields teaches the system of claim 1, and Agrawal further teaches the processor is configured to execute the instructions for the method for encoding the location data in the vehicle event data to a proximity further comprising geohashing latitude and longitude to a shape defining the proximity (Agrawal: Fig. 3 Element R1-R9 & S1-S4; Para 30 “FIG. 3 illustrates an example of quantizing two separate series of location-time data items and generating candidate tracks from the two series. Specifically, .

	In regards to claim 7, the combination of Agrawal and Fields teaches the system of claim 1, and Agrawal further teaches the instructions for the method for encoding the location data in the event data to a proximity further comprises at least one of:
 	[[encoding the geohash to identify a country;]] 
	encoding the geohash to identify a state (Agrawal: Para 26 “the quantization module 202 uses a variation of Geohash technique when configuring a two-dimensional spatial region of a space-time region. The Geohash technique provides arbitrary precision and the possibility of gradually removing characters from the end of the code with a gradual loss of precision. As known, a conventional Geohash uses 5-bit characters, which results in a step size that increases by a factor of 4 or 8 and therefore a coarse grid. In an embodiment, the quantization module 202 uses a ; 
	[[encoding the geohash to identify a zip code; and]]
	[[encoding the geohash to a precision to uniquely identify a vehicle]].

	In regards to claim 8, the combination of Agrawal and Fields teaches the system of claim 7, and Agrawal further teaches the instructions for the method for encoding the location data in the event data to a proximity further comprises at least one of: 
	[[encoding the geohash to 4 characters to identify the country;]] 
	encoding the geohash to 5 characters to identify the state (Agrawal: Para 26 “the quantization module 202 uses a variation of Geohash technique when configuring a two-dimensional spatial region of a space-time region. The Geohash technique provides arbitrary precision and the possibility of gradually removing characters from the end of the code with a gradual loss of precision. As known, a conventional Geohash uses 5-bit characters, which results in a step size that increases by a factor of 4 or 8 and therefore a coarse grid. In an embodiment, the quantization module 202 uses a variation of the Geohash technique with a single bit character. Single bit characters produce a step size that increases by a factor of 2 at each step, resulting in a finer grid”; i.e. Geohashing is used to encode location, therefore it would be obvious to encode the geohash to identify a state); 
	[[encoding the geohash to 6 characters to identify the zip code; and]] 
	[[encoding the geohash to 9 characters to uniquely identify a vehicle.]]

	In regards to claim 9, the combination of Agrawal and Fields teaches the system of claim 6, and Agrawal further teaches the encoding location data in the event data to a shape defining the proximity comprises geohashing the latitude and longitude to a rectangle whose edges are proportional to a number of characters in a geohash (Agrawal: Fig. 3 Element R1-R9 & S1-S4; Para 30 “FIG. 3 illustrates an example of quantizing two separate series of location-time data items and generating candidate tracks from the two series. Specifically, FIG. 3 shows two series of location-time data items 306 and 308. In this example, the series 306 is from a location-time data server that is capable of identifying the locations of an entity in a relatively higher precision (e.g., GPS coordinates) while the series 308 is from another location-time data server that is capable of identifying the locations of an entity in a relatively lower precision (e.g., ellipses resulting from cell-tower triangulation)”; Para 26 “the quantization module 202 uses a variation of Geohash technique when configuring a two-dimensional spatial region of a space-time region. The Geohash technique provides arbitrary precision and the possibility of gradually removing characters from the end of the code with a gradual loss of precision. As known, a conventional Geohash uses 5-bit characters, which results in a step size that increases by a factor of 4 or 8 and therefore a coarse grid. In an embodiment, the quantization module 202 uses a variation of the Geohash technique with a single bit character. Single bit characters produce a step size that increases by a factor of 2 at each step, resulting in a finer grid”).

	In regards to claim 10, the combination of Agrawal and Fields teaches the system of claim 9, and Agrawal further teaches the encoding location data in the event data to a proximity comprises encoding the geohash from 4 to 9 characters (Agrawal: Fig. 3 Element R1-R9 & S1-.

	In regards to claim 12, the combination of Agrawal and Fields teaches the system of claim 1, and Agrawal further teaches the processor is configured to execute the instructions for the method further comprising mapping the geohash to a map database (Agrawal: Fig. 2  Elements 208&214; Para 22 “FIG. 2 depicts a block diagram of the tracking reconciliation system 100. In an embodiment, the tracking reconciliation system 100 includes a quantization module 202, a track update module 204, a signature generation module 206, and an entity mapping module 208”; Para 30 “FIG. 3 illustrates an example of quantizing two separate series of location-time .

	In regards to claim 13, the combination of Agrawal and Fields teaches the system of claim 12, and Agrawal further teaches the mapping further comprises mapping the geohash to a point of interest database (Agrawal: Fig. 2 Elements 208&214; Para 22 “FIG. 2 depicts a block diagram of the tracking reconciliation system 100. In an embodiment, the tracking reconciliation system 100 includes a quantization module 202, a track update module 204, a signature generation module 206, and an entity mapping module 208”; Para 29 “In an embodiment, the track update module 204 may store candidate tracks by encoding the tracks into a compact form, for example, as sets of plausible locations at difference snapshots in time. The candidate tracks can then be .

	In regards to claim 20, the combination of Agrawal and Fields teaches the system of claim 1, and Fields further teaches the system is configured to provide active vehicle detection (Fields: Para 170 “The method 700 may be initiated by a command (block 702). The command may be a user command received by the mobile device 325 and/or on-board computer 329 via the client application 669 (shown in FIG. 6). Alternatively or additionally, the command may be sent by the server 351 or may be generated automatically by the mobile device 325 and/or on-board computer 329 after the meeting of a condition (e.g., the vehicle 323 has been started; the mobile device 325 is within a specified distance from the vehicle, a certain time, etc.)”).

	In regards to claim 21, the combination of Agrawal and Fields teaches the system of claim 20, and Fields further teaches the processor is configured to execute instructions for the active vehicle detection (Fields: Para 170 “The method 700 may be initiated by a command (block 702). The command may be a user command received by the mobile device 325 and/or on-board computer 329 via the client application 669 (shown in FIG. 6). Alternatively or additionally, the command may be sent by the server 351 or may be generated automatically by the mobile device 325 and/or on-board computer 329 after the meeting of a condition (e.g., the vehicle 323 has been started; the mobile device 325 is within a specified distance from the vehicle, a certain time, etc.)”) while Agrawal further teaches the active vehicle detection comprises identifying a vehicle path from a plurality of the events over a period of time (Agrawal: Para 6 “a computer system for reconciling different entity identifiers of a same entity is provided. The computer system comprises The method generates a track for each of the plurality of series of location-time data items based on the space-time regions into which the location-data items are categorized. The method generates a track signature for each of the generated tracks based on a segment of the generated track. The method compares the track signatures to find matching track signatures. Based on a plurality of matching signatures, the method reconciles the plurality of entity identifiers associated with the plurality of matching signatures to a particular entity”).

	In regards to claim 22, the combination of Agrawal and Fields teaches the system of claim 21, and Agrawal further teaches the processor is configured to execute instructions for the active vehicle detection comprising: 
	identifying the vehicle path from the plurality of events over the period of a day (Agrawal: Para 6 “a computer system for reconciling different entity identifiers of a same entity is provided. The computer system comprises a memory having computer readable instructions and a processor configured to execute the computer readable instructions. The instructions comprise receiving a plurality of series of location-time data items from a plurality of tracking systems that each track one or more entities. Each series of location-time data items is associated with an entity identifier. The instructions further comprise categorizing each location-data item into a space-time region. The instructions further comprise generating a track for each of the plurality of series of location-time data items based on the space-time regions into which the location-data items are categorized. The instructions further comprise generating a track signature for each of the generated tracks based on a segment of the generated track. The instructions further comprise comparing the track signatures to find matching track signatures. The instructions further comprise, based on a plurality of matching signatures, reconciling the plurality of entity identifiers associated with the plurality of matching signatures to a particular entity”; Para 7 “a method of reconciling different entity identifiers of a same entity is provided. The method receives a plurality of series of location-time data items from a plurality of tracking systems that each track one or more entities. Each series of location-time data items is associated with an entity identifier. The method categorizes each location-data item into a space-time region. The method generates a track for each of the plurality of series of location-time data items based on the space-time regions into which the location-data items are categorized. The method generates a track signature for each of , the identification comprising using a connected components algorithm (Agrawal: Para 5 “According to an embodiment of the present invention, a computer program product for generating a route plan is provided. The computer program product comprises a computer readable storage medium having program instructions embodied therewith. The program instructions readable by a processing circuit cause the processing circuit to perform a method. The method receives a plurality of series of location-time data items from a plurality of tracking systems that each track one or more entities. Each series of location-time data items is associated with an entity identifier. The method categorizes each location-data item into a space-time region. The method generates a track for each of the plurality of series of location-time data items based on the space-time regions into which the location-data items are categorized. The method generates a track signature for each of the generated tracks based on a segment of the generated track. The method compares the track signatures to find matching track signatures. Based on a plurality of matching signatures, the method reconciles the plurality of entity identifiers associated with the plurality of matching signatures to a particular entity”) and the connected components algorithm comprising identifying the vehicle path in a directed graph including the day of vehicle events, wherein in the graph, a node is a journey start or end and a connection between nodes is the identified vehicle path (Agrawal: Fig. 3; Para 31 “For illustrative purposes, the series 306 is plotted as an arrowed curve 322 in a two-dimensional region 310. Each point along the curve 322 represents a location of the entity being tracked at a particular time instance between TA0 and TAN”).

	In regards to claim 23, the combination of Agrawal and Fields teaches the system of claim 21, and Fields further teaches the processor is configured to execute instructions for validating the event data (Fields: Para 221 “the report(s) or GUI(s) generated may include a recitation of important events that occurred during the driving session such as braking, acceleration, and/or swerving with forces exceeding a safety threshold (e.g., a hard brake at the intersection of Clark St. and Division St., a hard right turn at the intersections of LaSalle St. and Ohio St., etc.) with a timestamp and/or location stamp”; i.e. the report encompasses validating the vehicle event data as the events is tallied and reported).

	In regards to claim 24, the combination of Agrawal and Fields teaches the system of claim 23, and Fields further teaches the instructions for validating data further comprise: checking the event data for an attribute bound; and filtering data that does not conform to the attribute bound (Fields: Para 213 “With the accelerometer logs, vehicle braking or deceleration may be monitored by noting deceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 926). If the force measured by the accelerometer array 629 indicates that the brakes of the vehicle 321 have been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 928), the client application 669 may make a hard brake log with a timestamp and/or location stamp (block 930)”; Para 215 “With the accelerometer logs, vehicle acceleration may be monitored by noting acceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 932). If the force measured by the accelerometer array 629 indicates that the accelerator of the vehicle 321 has been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 934), the client application 669 may make a sharp acceleration log with a timestamp and/or location stamp (block 936)”; i.e. when the force is under the threshold value, the event data is not logged or filter out of the data).

	In regards to claim 25, the combination of Agrawal and Fields teaches the system of claim 24, and Fields further teaches the instructions for validating the data further comprise: checking the event data for an attribute value; and filtering data that does not conform to the attribute value (Fields: Para 227 “the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2)”; i.e. when the force is under the threshold value, the event data is not logged or filter out of the data).

	In regards to claim 26, the combination of Agrawal and Fields teaches the system of claim 23, and Agrawal further teaches the instructions for validating the data further comprise: validating event record data with an inter record consistency criteria; and filtering the event data that does not meet the inter-record consistency criteria (Agrawal: Fig. 3; Para 30 “FIG. 3 illustrates an example of quantizing two separate series of location-time data items and generating FIG. 3 shows two series of location-time data items 306 and 308. In this example, the series 306 is from a location-time data server that is capable of identifying the locations of an entity in a relatively higher precision (e.g., GPS coordinates) while the series 308 is from another location-time data server that is capable of identifying the locations of an entity in a relatively lower precision (e.g., ellipses resulting from cell-tower triangulation)”; Para 33 “the quantization module 202 quantizes an input location-time data item into space time regions configured to different spatial and temporal densities or resolutions. In the example of FIG. 3, the quantization module 202 (not shown) uses space time regions defined at two different spatial densities and at the same temporal density. As shown, two two-dimensional regions 324 and 326 are each partitioned into nine spatial regions. In this example, the regions 324 and 326 are the same geographical region, and hence the nine spatial regions in each of the regions 324 and 326 are identified by the same indexes, R1 though R9. Two two-dimensional regions 328 and 330 are the same geographical region as the regions 324 and 326, but are each partitioned into four spatial regions, identified with the indexes, S1 though S4.”; Para 43 “The entity mapping module 208 determines whether two or more entity identifiers refer to the same entity by comparing the track signatures that are associated with the entity identifiers. As mentioned above, a match on the signatures indicates that the tracks probably belong to the same entity. Based on the matches between different track signatures, the entity mapping module 208 generates a mapping 214 between different entity identifiers assigned by different location-time data servers. The entity mapping in turn allows information from different location-time data servers to be combined, or fused, to draw new inferences”; i.e. the different data from different data servers would combined, or fused, to draw new inferences encompassing filtering the data).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US20150278277A1) in view of Fields (US20170132951A1) further in view of Kosche (US20080109796A1).

In regards to claim 11, the combination of Agrawal and Fields teaches the system of claim 1.
Yet the combination of Agrawal and Fields do not teach the processor is configured to execute the instructions for the method further comprising: 
intra record filtering of the event data, wherein the filtering comprises filtering event data that has a latency of 7 seconds or less.
	However, in the same field of endeavor, Kosche teaches the processor is configured to execute the instructions for the method further comprising: 
intra record filtering of the event data, wherein the filtering comprises filtering event data that has a latency of 7 seconds or less (Kosche: Para 371“In some embodiments, the profile data associated with system events in an event space database may be filtered based on the value of one or more network performance metrics, stored as extended address elements associated with system events, when analyzing performance of a network application. For example, the data may be filtered such that only events in which a predetermined network latency threshold is exceeded are displayed during analysis”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Agrawal and Fields with the feature of the processor is configured to execute the instructions for the method further comprising: intra record filtering of the event data, wherein the filtering comprises filtering event data that has a latency of .

Claim 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US20150278277A1) in view of Fields (US20170132951A1) further in view of Das (NPL: Automated Urban Travel Interpretation: A Bottom-up Approach for Trajectory Segmentation).

	In regards to claim 14, the combination of Agrawal and Fields teaches the system of claim 1, wherein the processor is configured to execute the instructions for the method further comprising:
	identifying a journey for a vehicle from the vehicle event data, wherein the journey identification comprises identifying whether a given vehicle's route or movement is for purposes of driving to a journey destination (Agrawal: Para 5 “Embodiments include a computer program product, a method, and a system for generating a route plan”; Para 41 “the signature generation module 206 generates track signatures 212 for the candidate tracks 210 maintained by the track update module 204. A track signature represents a sequence of space-time regions (i.e., a segment) of a candidate track and can be used to compare two or more candidate tracks to determine whether the tracks belong to the same entity”; Para 47 “The class-partitioning technique using short track signatures may be used beyond reconciling different entity identifiers. For example, the technique may be applied to the analysis of traffic patterns to identify a class or , and wherein the journey identification comprises: 
		identifying an engine on or movement start for the vehicle (Agrawal: Para 18 “As an entity moves, the location-time data servers 102 and 104 track that entity and each server provides a series of location-time data items for the entity to the tracking reconciliation system 100”; i.e. tracking encompasses movement start and movement stop);
 		identifying and engine off or movement stop for the vehicle(Agrawal: Para 18 “As an entity moves, the location-time data servers 102 and 104 track that entity and each server provides a series of location-time data items for the entity to the tracking reconciliation system 100”; i.e. tracking encompasses movement start and movement stop).
	Yet the combination of Agrawal and Fields do not teach determining if the engine on or movement start and engine off or movement stop for the vehicle meets one or more criteria including: a minimum duration of travel, a minimum distance of travel, and a maximum dwell time for a stop for a vehicle
	However, in the same field of endeavor, Das teaches determining if the engine on or movement start and engine off or movement stop for the vehicle meets one or more criteria including: [[a minimum duration of travel, a minimum distance of travel, and]] a maximum dwell time for a stop for a vehicle (Das: Page 4 Line 11-18 “For the trajectory analysis generally a clustering-based approach is used to detect trip start and end times. However, GPS trajectories are subject to discontinuity due to signal loss, for example, in urban canyons, under dense foliage, in buildings, or when travelling underground. Signal loss produces semantic gaps in clustering-based approaches, and thus creates false origins or destinations. Especially trip end detection—i.e., the end of a single mode travel segment—and trip purpose identification are of interest [7]. The trip .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Agrawal and Fields with the feature of determining if the engine on or movement start and engine off or movement stop for the vehicle meets one or more criteria including: a maximum dwell time for a stop for a vehicle disclosed by Das. One would be motivated to do so for the benefit of “adaptivity, flexibility, accuracy and richnessin information delivery pertinent to automated travel behavior interpretation.” (Das: Page 1 abstract)
	
	In regards to claim 15, the combination of Agrawal, Fields, and Das teaches the system of claim 14, and Das further teaches the minimum duration of travel comprises a duration of from about 60 to about 90 seconds (Das: Page 5 Line 28-33 “Andrienko and colleagues developed a stop detection framework by considering temporal duration and a user defined distance threshold [44]. Gong and colleagues extended the traditional clustering based stop detection approach by incorporating a machine learning module. They have developed a two stage model for detecting stops and stop types. Gong and colleagues used an improved clustering algorithm (C-DBSCAN) to detect the stops based on the spatial proximity of the GPS points.”; Page 13 Line 15-17 “ If the duration (Φ) of the cluster is greater than or equals to a temporal threshold then that cluster qualifies as a relevant cluster or a potential transfer zone.).

In regards to claim 16, the combination of Agrawal, Fields, and Das teaches the system of claim 14, and Das further teaches the dwell time for a stop is from about 30 to about 60 seconds a threshold of 120 s to detect a trip end [7,18,21–23]”).

In regards to claim 17, the combination of Agrawal, Fields, and Das teaches the system of claim 14, and Das further teaches the minimum distance of travel is from about 100 meters to about 300 meters (Das: Page 11 Line 3-4 “The total distance threshold for a segment to qualify as a walking segment is iteratively tested from 10 m to 200 m”).

In regards to claim 18, the combination of Agrawal, Fields, and Das teaches the system of claim 17, and Das further teaches the minimum distance of travel is 200 meters (Das: Page 11 Line 3-4 “The total distance threshold for a segment to qualify as a walking segment is iteratively tested from 10 m to 200 m”).

In regards to claim 19, the combination of Agrawal, Fields, and Das teaches the system of claim 18, and Das further teaches a minimum distance x is defined to an index including about 50% tolerance of the minimum distance x (Das: Page 11 Line 3-4 “The total distance threshold for a segment to qualify as a walking segment is iteratively tested from 10 m to 200 m”; i.e. total distance threshold can be set to different values within a value range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668